[Cite as In re M.R., 2019-Ohio-3601.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


In re May.R., Mak.R.                             Court of Appeals Nos. L-19-1030
                                                                       L-19-1039

                                                 Trial Court No. JC 17265056



                                                 DECISION AND JUDGMENT

                                                 Decided: September 6, 2019

                                             *****

        Laurel A. Kendall, for appellants.

        Bradley W. King, for appellee.

                                             *****

        OSOWIK, J.

        {¶ 1} This is a consolidated appeal from a judgment of the Lucas County Court of

Common Pleas, Juvenile Division, which terminated the parental rights of appellant-

father and appellant-mother to the subject minor children, May.R. and Mak.R., and

granted permanent custody to appellee, Lucas County Children Services Board. For the

reasons set forth below, this court affirms the judgment of the juvenile court.
       {¶ 2} The following facts are relevant to this appeal. For clarity we note the

record shows the same juvenile court case for May.R. and Mak.R. involved a third child

of the appellant-mother with a different father, and neither the third child nor the third

child’s father are parties to this appeal. Accordingly, we limit our discussion to the

juvenile court case as it relates to May.R. and Mak.R.

       {¶ 3} On October 2, 2017, appellee filed a complaint in dependency and neglect,

and a motion for shelter hearing, regarding May.R. and Mak.R. Since July 14, 2017,

appellee was involved with appellants’ family when Sylvania Township police reported

appellants, the parents of May.R. and Mak.R., for intoxication. The police reported

finding the home dirty and unkempt. In the case of appellant-father, the police reported

he admitted to smoking crack cocaine. The police also arrested appellant-father for an

outstanding commitment order from a 2011 domestic violence charge. At the time of the

complaint May.R. was two years old and Mak.R. was 10 months old.

       {¶ 4} Appellee offered services to both appellants, and they failed to follow those

service recommendations. By September 18, 2017, appellant-father had continued his

involvement in the criminal justice system, and appellant-mother admitted herself to

Flower Hospital’s psychiatric unit. By October 1, 2017, both appellants were arrested on

charges of domestic violence, and the paternal grandmother to the children refused to

allow appellants to remain with her any longer. At the October 2, 2017 shelter care

hearing, the juvenile court granted initial temporary custody of the children to appellee.




2.
       {¶ 5} At the subsequent shelter care hearing, the appellants stipulated to the

allegations in appellee’s complaint, to appellee’s temporary custody of the children, and

to their individual case plans for services. The juvenile court then adjudicated the

children were neglected by clear and convincing evidence. The juvenile court further

determined it is in the best interests of the children to grant temporary custody of the

children to appellee effective November 14, 2017, with the goal of reunification as stated

in appellee’s case plans for each appellant. The transcript of the November 14, 2017

hearing is in the record, and the juvenile court’s judgment entry was entered in the record

on December 12, 2017.

       {¶ 6} Following a period of discovery and pre-trial hearings, on April 20, 2018,

appellant-father filed a motion for legal custody of the children because he “has done

everything needed to be awarded legal custody of his children and there is no reasonable

basis to delay reunification of the minor children and their Father.”

       {¶ 7} Then on August 10, 2018, pursuant to R.C. 2151.23, 2151.413, and

2151.414 appellee moved for permanent custody of the children with the permanency

plan being reunification and legal custody. In addition, pursuant to R.C. 2151.353,

appellee moved for temporary custody of the children. Appellee alleged the children

could not be placed with appellants within a reasonable time or should not be placed with

appellants pursuant to R.C. 2151.414(E)(1), (2), (4) and (14) and that permanent custody

is in the children’s best interests pursuant to R.C. 2151.414(D).




3.
          {¶ 8} Appellants repeatedly failed to follow their case plan treatment services for

domestic violence, substance abuse, mental health, and housing. Appellant-father

attended only 7 out of 19 mental health appointments, refused to comply with random

drug screens, and failed to complete domestic violence treatment. Appellant-mother

sporadically attended and failed to complete her mental health treatment case plan, and

stopped attending domestic violence treatment in May 2018. On June 6, 2018, appellant-

mother called police that appellant father was intoxicated and had an open warrant. On

June 9, 2018, appellant-mother was arrested for domestic violence against appellant

father.

          {¶ 9} The juvenile court held a hearing on October 1, 2018, on appellee’s motion

for temporary custody of the children. The transcript of the hearing is not in the record,

but the court’s October 9, 2018 judgment entry is. The juvenile court granted appellee’s

motion with the permanency plan being reunification and legal custody, subject to the

pending custody motions.

          {¶ 10} The dispositional hearing/trial on the pending permanent custody motions

was held on January 11, 2019, and the juvenile court heard testimony from various

witnesses and admitted evidence in the record. The transcript of the hearing is in the

record. By judgment entry journalized on February 6, 2019, the juvenile court granted

permanent custody to appellee for adoptive placement and made a number of findings

relevant to this appeal.




4.
       {¶ 11} Pursuant to R.C. 2151.414(B)(1)(a), the juvenile court found by clear and

convincing evidence the children could not be returned to appellants within a reasonable

period of time and that an award of permanent custody is in their best interests.

       {¶ 12} Pursuant to R.C. 2151.414(E)(1), the juvenile court found by clear and

convincing evidence that despite “reasonable case planning and diligent efforts by the

agency to assist the parents to remedy the problems that initially caused the children to be

placed outside the home, the parents have failed continuously and repeatedly to

substantially remedy the conditions causing the children to be placed outside the home.”

In the 14-month period since case plan services were ordered by the juvenile court, the

appellants admitted they did not complete their case plans. Specifically, the juvenile

court found “that even with domestic violence education course the parents have failed to

remedy the conditions that led to the removal of the children.”

       {¶ 13} Pursuant to R.C. 2151.414(E)(2), the juvenile court found by clear and

convincing evidence that appellants’ chronic mental illness, emotional illness, or

chemical dependency is so severe that they cannot provide an adequate permanent home

for the children or within one year pursuant to R.C. 2151.414(E)(2)(A) or

2151.353(A)(4). Both appellants admitted to not completing their mental health care

plans. In addition, both appellants “have demonstrated an inability to internalize how

their mental health affects their ability to parent the children” and “failed to provide any

reasonable explanation as to why their attendance in mental health treatment was so




5.
sporadic.” Appellant-father also admitted to two arrests for driving under the influence

and tested positive for cocaine while also refusing to provide regular drug screens.

       {¶ 14} Pursuant to R.C. 2151.414(E)(4), the juvenile court found by clear and

convincing evidence that appellants “have demonstrated a lack of commitment toward

the children by failing to regularly support, visit, or communicate with the children when

able to do so.” Appellant-father failed to consistently visit the children and was

frequently late when he did. Appellant-mother was more consistent with her visitations,

but she refused to consistently attend her mental health treatment and secure stable and

appropriate housing. In the eight locations appellant-mother lived during the pendency of

this case, she “would willfully leave shelters or would be kicked out * * * [and] was also

evicted several times * * *.” The juvenile court found appellant mother “simply lacked

the commitment to her services and failed to provide the safety and stability these

children desperately need.”

       {¶ 15} Pursuant to R.C. 2151.414(D)(1)(a), the juvenile court found by clear and

convincing evidence the “testimony overwhelmingly shows that the children have been

safe and stable in their placement with the caregivers.” The children are “thriving” in

their placements without the parents after they “finally experienced some stability.”

       {¶ 16} Pursuant to R.C. 2151.414(D)(1)(d), the juvenile court found by clear and

convincing evidence:

              Unfortunately, the parents have simply not demonstrated any ability

       whatsoever to provide an adequate home for the children. Though services




6.
       were put in place to address the issues leading to removal, the parents have

       admittedly not completed their case plan. No reasonable explanations were

       offered at trial for this lack of follow-through. Given the vulnerability of

       these children, the parents’ lack of commitment, and the need for a safe and

       stable home – the Court has no choice but to find that permanent custody is

       in the children’s best interest.

       {¶ 17} It is from the juvenile court’s February 6, 2019 judgment entry which

appellants filed their separate appeals.

       {¶ 18} Appellant-father set forth two assignments of error:

              I. The trial court abused its discretion by not extending the period of

       temporary custody to Lucas County Children Services Board when he had

       arguably completed his case plan services, had stable living arrangements at

       the time of trial, and was making progress with his mental health.

              II. The state did not provide by clear and convincing evidence that

       father: (i) failed continuously and repeatedly to substantially remedy the

       conditions causing the children to be placed outside the family home

       pursuant to R.C. 2151.414(E)(1); (ii) suffers from chronic mental illness or

       chemical dependency that is so severe that he is unable to parent his

       children pursuant to R.C. 2151.414(E)(2); (iii) has demonstrated a lack of




7.
     commitment to the children pursuant to R.C. 2151.414(E)(4); and (iv) the

     children cannot be placed with him within a reasonable time pursuant to

     R.C. 2151.414(B)(1)(a).

     {¶ 19} Appellant-mother set forth three assignments of error:

               I. The trial court abused its discretion by not extending the period of

     temporary custody to Lucas County Children Services Board when mother

     had arguably made significant progress with her case plan services, had

     stable housing and employment, and was making progress with her mental

     health.

               II. The state did not provide by clear and convincing evidence that

     mother: (i) failed continuously and repeatedly to substantially remedy the

     conditions causing the children to be placed outside the family home

     pursuant to R.C. 2151.414(E)(1); (ii) suffers from chronic mental illness or

     chemical dependency that is so severe that she is unable to parent her

     children pursuant to R.C. 2151.414(E)(2); (iii) has demonstrated a lack of

     commitment to the children pursuant to R.C. 2151.414(E)(4); and (iv) the

     children cannot be placed with her within a reasonable time pursuant to

     R.C. 2151.414(B)(1)(a).

               III. The agency/GAL recommendation that mother leave father in

     order to improve her chances of reunification is plain error as against public

     policy.




8.
                                      I. Continuance

       {¶ 20} Both appellants argue in their first assignments of error the juvenile court

should have granted extensions to the period of temporary custody by appellee. We will

address these assignments of error together.

       {¶ 21} In support of his first assignment of error, appellant-father argues the

juvenile court should have granted a temporary custody time extension for up to six

months pursuant to R.C. 2151.415(D)(1). He argues he either “arguably completed” or

made “substantial progress” towards completing his case plan services for mental health,

housing and domestic violence. He further argues “he believed he could achieve within

six months from the trial date” completion of his case plan services, including finding

suitable housing and grief counseling “in order to demonstrate his ability to maintain his

sobriety.”

       {¶ 22} In support of her first assignment of error, appellant-mother argues the

juvenile court should also have granted a temporary custody time extension for up to six

months pursuant to R.C. 2151.415(D)(1). Appellant-mother argues she made “substantial

progress” in her case plan services for mental health, domestic violence, and housing,

given her employment and transportation options. She further argues “an extension of

time to finalize stable housing in her own name is in the best interests of the children.”

       {¶ 23} Appellee responded the trial court did not err. Appellee argued appellants

provided no support for a second six-month extension “when they were unable to

[complete their case plan services] in the previous 15 months leading up to the permanent




9.
custody hearing.” Appellee argued that while appellants pointed to recent deaths in the

family as disrupting their case plans, the juvenile court correctly pointed to each

appellant’s need to comply with their case plan services existed before the deaths in the

family.

       {¶ 24} Despite appellants’ arguments, we reviewed the record and do not find that

either appellant orally requested appellee extend temporary custody of the children at the

January 11, 2019 dispositional hearing/trial in this matter. In addition, R.C.

2151.415(D)(1) concerns appellee, not appellants, requesting to extend appellee’s

temporary custody of the children. Appellee did not make a second request at the

dispositional hearing.

       {¶ 25} Rather, the record shows appellants each made oral requests for

continuances at the start of the dispositional hearing. We review the grant or denial of a

continuance for an abuse of discretion. In re Edward M., 6th Dist. Lucas Nos.

L-04-1282, L-04-1304, 2005-Ohio-3354, ¶ 21, citing State v. Unger, 67 Ohio St. 2d 65,

67, 423 N.E.2d 1078 (1981). Abuse of discretion “‘connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.’” Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983), quoting State v. Adams, 62 Ohio St. 2d 151, 157, 404 N.E.2d 144 (1980).

       {¶ 26} The transcript of the January 11, 2019 dispositional hearing indicates

appellant-father knowingly decided to represent himself pro se at the hearing. Despite

deep concerns expressed on the record, the juvenile court accepted his decision and




10.
learned he had prepared for the hearing with notes on his cell phone. When appellant-

father asked for a continuance “to bring people into court,” the juvenile court denied the

motion: “No, I am not going to continue this case. This is something that you could have

raised with me before today. But I’m not going to continue the case now that we’re all

here for trial. * * * That’s not in your children’s best interests.” Appellant-father replied,

“Okay. I understand that.”

       {¶ 27} The dispositional hearing transcript indicates appellant-mother also

requested a continuance at the start because she did not meet with her attorney prior to

the hearing. Appellant-mother finally contacted her attorney the day before the hearing,

“So we haven’t had adequate time to actually subpoena witnesses to go forward to trial.”

Appellant-mother used a Wi-Fi phone where her attorney could not reach her. Her

attorney stated, “She never actually told me [she could not meet], Your Honor. She just

would never set a date.” The juvenile court denied the motion:

              No, the continuance * * * is going to be denied. Look, this pretrial

       was set – this was October 16th. This case has been going on since October

       of 2017. It’s almost a year and-a-half old, and there is no reason that

       between October and now if your phone didn’t work for three months that

       you couldn’t have written [your attorney] a letter or something if you

       really, really wanted to get in touch with him. So, no, I’m not granting a

       continuance. Whether I grant permanent custody or not, either way, these




11.
       children need some stability and permanency, and I’m not going to drag it

       out for them anymore, no.

       {¶ 28} The transcript also shows that during appellant-father’s direct examination

by his standby attorney and during appellant-mother’s direct examination by her attorney,

each gave new reasons for a continuance in order to make more progress on their

individual case plans. However, neither renewed their motions for a continuance after

the court’s denial. In addition, neither the caseworker nor the guardian ad litem for the

children recommended a continuance because appellants failed to make the progress with

their case plans they claimed to have made.

       {¶ 29} Even if we deem the appellants had renewed their motions for a

continuance, the juvenile court denied them with the findings to support the decision on

permanent custody:

              I mean, Dad, I’m very concerned about your current alcohol use

       and/or cocaine use. This started with using crack cocaine way back and

       alcohol, I read. I don’t understand why you, at a time when you need to

       prove that you’re doing well, that you would not drop, provide drops when

       you were requested by the caseworker. And when you did, you tested

       positive just a month and-a-half ago for cocaine. I’m so glad that you’re in

       grief counseling. You clearly do need that. My heart goes to you with all

       of your losses, because at least two of them were very tragic. And I can’t

       ignore the fact, though, that your mental health issues began prior to the




12.
      loss of these people who were close to you. And I’m guessing that the

      issues have been exacerbated, meaning gotten worse because of these

      deaths. You did miss a lot of meetings with your doctor at Zepf. And you

      indicated that * * * some you just forgot a lot of times, but you did miss

      some. And my understanding from the exhibit that you provided * * * I’m

      not sure [the 20-minute medical appointment doctor is] really in a position

      to say that you * * * would be able to have custody of your children and be

      safe with them. And he didn’t say that. He said he didn’t have any reason

      to think you would not be able to be around them. Those are different

      things.

                The housing is still not stable. I know you’re looking for a place.

      Mom doesn’t get along with your mom. That’s what I heard today. * * *

                Mom, you just don’t go to mental health treatment. And when you

      talk about getting your treatment by being on the phone with your therapist,

      that’s not treatment. And I really struggle with so many of the excuses and,

      frankly, lies that have come across from you today. When you say you

      can’t get to treatment, you have a family car but you have to pick between

      treatment and visits. That makes no sense. * * * You have been doing

      visits all along, all along. * * * [E]arly on when we started, you can’t call

      your attorney but you’re able to call your therapist on a regular basis from

      either work or home? So that wasn’t truthful. You haven’t been in touch




13.
       with your attorney to help him prepare for this case. You blame CSB that

       they didn’t get you all into marriage counseling sooner so now we’re doing

       that on our own. Well, why didn’t you do that on your own a long time ago

       for the sake of your children? There’s a lot of things that you both could

       have and should have done to prove that you really are making a difference

       in your lives for your children. But at the critical time, particularly since

       August when this motion for permanent custody was filed and you knew,

       boy, this is my last chance, I better do it, you didn’t. So I am not satisfied

       that another three or six months would make any difference after a year

       and-a-half.

       {¶ 30} Despite appellants urging us to find they have substantially completed their

individual case plans, the record indicates otherwise because they had only recently

reengaged in services prior to the dispositional hearing. This court has consistently held

that the juvenile court is not required to prolong the custody proceedings for a parent to

begin to cooperate in the case planning process. In re A.A., 6th Dist. Lucas No.

L-17-1162, 2017-Ohio-8705, ¶ 37.

       {¶ 31} We reviewed the entire record and do not find the juvenile court abused its

discretion when it separately denied appellant-father and appellant-mother their oral

requests to continue the dispositional hearing at the start of the hearing. We do not find

the juvenile court’s attitude was unreasonable, arbitrary or unconscionable when it

refused to delay the dispositional hearing any further.




14.
        {¶ 32} Appellant-father’s first assignment of error and appellant-mother’s first

assignment of error are not well-taken.

                         II. Permanent Custody Determination

        {¶ 33} Both appellants argue in their second assignments of error the juvenile

court’s decision on the permanent custody of the children was against the manifest

weight of the evidence. We will address these assignments of error together.

        {¶ 34} Appellant-father argues for his second assignment of error the juvenile

court erred by finding clear and convincing evidence to support its permanent custody

decision. He argues appellee never required him to attend parenting classes, so his ability

to parent the children is not an area of concern. He further argues any lapses in his

mental health and substance abuse treatment plans are mitigated by the type of work he

did (demolishing crack houses) and by the deaths of his family members within the past

year.

        {¶ 35} Appellant-mother also argues for her second assignment of error the

juvenile court erred by finding clear and convincing evidence. She argues appellee never

required her to attend parenting classes, and any lapses in her mental health and domestic

violence treatment plans are mitigated by her full-time work with only one vehicle shared

by three drivers.

        {¶ 36} In response to both arguments, appellee argues the record contains clear

and convincing evidence to support the juvenile court’s permanent custody award of the

children to appellee as being in their best interests.




15.
       {¶ 37} We review the juvenile court’s determination of permanent custody under a

manifest weight of the evidence standard. In re D.R., 6th Dist. Lucas No. L-17-1240,

2018-Ohio-522, ¶ 37. We “must weigh the evidence and all reasonable inferences,

consider the credibility of the witnesses, and determine whether the trier of fact clearly

lost its way in resolving evidentiary conflicts so as to create such a manifest miscarriage

of justice that the decision must be reversed.” Id. We are mindful the juvenile court was

the trier of fact and was “in the best position to weigh evidence and evaluate testimony.”

Id.

       {¶ 38} “In order to terminate parental rights and award permanent custody of a

child to a public services agency under R.C. 2151.414, the juvenile court must find, by

clear and convincing evidence, two things: (1) that one of the enumerated factors in R.C.

2151.414(B)(1)(a)-(e) apply, and (2) that permanent custody is in the best interests of the

child.” In re C.J., 6th Dist. Lucas No. L-17-1095, 2017-Ohio-8612, ¶ 14, citing R.C.

2151.414(B)(1).

       {¶ 39} “Clear and convincing evidence is that measure or degree of proof which is

more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469, 471, 120 N.E.2d 118 (1954), paragraph

three of the syllabus. A judgment on permanent custody supported in the record by some




16.
competent, credible evidence by which the court could have formed a firm belief as to all

the essential elements will not be reversed on appeal as being against the manifest

weight of the evidence. In re Denzel M., 6th Dist. Lucas No. L-03-1337, 2004-Ohio-

3982, ¶ 8. This standard applies to cases decided under either R.C. 2151.353(A)(4) or

2151.414(B)(1)(d). In re Tiffany Y., 6th Dist. Sandusky No. S-03-004, 2003-Ohio-6203,

¶ 12.

                              A. R.C. 2151.414(B)(1) Factors

        {¶ 40} For the first prong, the record shows the juvenile court determined by clear

and convincing evidence the children could not be returned to appellants within a

reasonable period of time and that an award of permanent custody is in their best interests

pursuant to R.C. 2151.414(B)(1)(a). As stated in R.C. 2151.414(B)(1)(a):

               Except as provided in [R.C. 2151.414(B)(2)], the court may grant

        permanent custody of a child to a movant if the court determines at the

        hearing held pursuant to [R.C. 2151.414(A)], by clear and convincing

        evidence, that it is in the best interest of the child to grant permanent

        custody of the child to the agency that filed the motion for permanent

        custody and that any of the following apply: (a) the child is not abandoned

        or orphaned, has not been in the temporary custody of one or more public

        children services agencies * * * for twelve or more months of a consecutive

        twenty-two-month period, or has not been in the temporary custody of one

        or more public children services agencies * * * for twelve or more months




17.
       of a consecutive twenty-two-month period * * *, and the child cannot be

       placed with either of the child’s parents within a reasonable time or should

       not be placed with the child’s parents.

       {¶ 41} Pursuant to R.C. 2151.414(E), in determining whether a child cannot be

placed with either parent within a reasonable period of time or should not be placed with

the parents, the juvenile court “shall consider all relevant evidence” by clear and

convincing evidence, including whether one or more of the factors described in R.C.

2151.414(E)(1)-(16) exists. Although the juvenile court found many R.C. 2151.414(E)

factors to support its holding, it needed to only find one. In re C.F., 113 Ohio St. 3d 73,

2007-Ohio-1104, 862 N.E.2d 816, ¶ 50.

       {¶ 42} Pursuant to R.C. 2151.414(E)(1), the juvenile court found by clear and

convincing evidence that despite case plan services for over 14 months specifically

targeting appellants’ joint issues of mental health and domestic violence, and, in the case

of appellant-father, substance abuse, to remedy the problems that initially caused May.R.

and Mak.R. to be placed outside the home, the parents failed continuously and repeatedly

to substantially remedy those conditions and failed to demonstrate “any insight as to the

issues that led to the removal of the children.” R.C. 2151.414(E)(1) states:

              In determining at a hearing held pursuant to [R.C. 2151.414(A)]

       * * * whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and




18.
       convincing evidence, * * * that one or more of the following exist as to

       each of the child’s parents, the court shall enter a finding that the child

       cannot be placed with either parent within a reasonable time or should not

       be placed with either parent: (1) following the placement of the child

       outside of the child’s home and notwithstanding reasonable case planning

       and diligent efforts by the agency to assist the parents to remedy the

       problems that initially caused the child to be placed outside the home, the

       parents failed continuously and repeatedly to substantially remedy the

       conditions causing the child to be placed outside the child’s home. In

       determining whether the parents have substantially remedied those

       conditions, the court shall consider parental utilization of medical,

       psychiatric, psychological, and other social and rehabilitative services and

       material resources that were made available to the parents for the purpose

       of changing parental conduct to allow them to resume and maintain

       parental duties.

       {¶ 43} It is undisputed the record shows each appellant stipulated to the juvenile

court’s November 14, 2017 determination May.R. and Mak.R. were neglected. It is also

undisputed the record shows each appellant stipulated to the juvenile court’s orders

removing the children from appellants’ home and granting temporary custody to appellee.

It is also undisputed the record shows each appellant stipulated to the juvenile court’s




19.
orders approving appellee’s individualized case plans with the goal of reunification.

R.C. 2151.412(E). Appellants were bound by the terms of the case plans. R.C.

2151.412(F)(1).

       {¶ 44} At the dispositional hearing the appellants admitted they did not complete

their case plans while asserting their subject beliefs that they had substantially completed

them. Those subjective beliefs were not corroborated by any other evidence in the

record. See R.C. 2151.412(F)(2). The record showed appellant-father’s relapses for

substance abuse offenses, domestic violence and mental health issues, and of appellant-

mother’s relapses for domestic violence and mental health. Appellant-father was arrested

for DUI on November 26, 2017; appellant-mother called the police on him for domestic

violence on June 6, 2018; he tested positive for cocaine on November 19, 2018; and then

he was arrested for DUI again on November 24, 2018. With respect to appellant-mother,

although she testified she substantially completed her mental health treatment, she missed

about half of her weekly appointments, according to the caseworker. It is undisputed that

appellant-mother completed her domestic violence treatment services. However, the

record showed she relapsed on domestic violence three times during the course of this

case, according to the caseworker: “Based on the behaviors and the contact that I’ve had

with [appellant-mother], it does not seem that she has an understanding of how domestic

violence has impacted her and that she minimizes what has happened.”

       {¶ 45} Both appellants had erratic, unstable housing situations, and during the

course of the 14-month case, eight residences were identified in the record. Sometimes




20.
appellants lived together, but often they did not. At the time of the hearing, they were

again living together at his mother’s residence to the surprise of both the caseworker and

the guardian ad litem. The caseworker testified, “Also, it is of a concern that if the

parents are living with [appellant-father’s] mother, that is where the children were

removed from and had incidents. There’s been multiple occurrences that [appellant-

mother] has informed me of not getting along with [her mother-in-law].”

       {¶ 46} Although the juvenile court’s finding pursuant to R.C. 2151.414(E)(1)

satisfied the requirements of R.C. 2151.414(B)(1)(a), the court made further findings in

the record by clear and convincing evidence pursuant to R.C. 2151.414(E)(2) and (4).

We will not disturb those findings. We find there was some competent, credible evidence

by which the juvenile court could form a firm belief as to the first prong of a permanent

custody determination.

                            B. Best Interests of the Children

       {¶ 47} For the second prong, the juvenile court must consider “all relevant factors,

including, but not limited to” the five enumerated factors described in R.C.

2151.414(D)(1)(a)-(e). In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816,

at ¶ 52. “The statute is written broadly to allow a free-ranging inquiry by the juvenile

court judge. All relevant best interests factors are to be considered to allow the judge to

make a fully informed decision before terminating parental rights, privileges and

responsibilities.” In re Tiffany Y., 6th Dist. Sandusky No. S-03-004, 2003-Ohio-6203, at

¶ 13-14. The juvenile court’s discretion in determining the best interests of May.R. and




21.
Mak.R. with an order of permanent custody is accorded the utmost respect due to the

nature of the proceeding and the impact on the lives of the parties concerned. In re D.R.,

6th Dist. Lucas No. L-17-1240, 2018-Ohio-522, at ¶ 37.

       {¶ 48} The record shows the juvenile court determined the best interests of May.R.

and Mak.R. after considering R.C. 2151.414(D)(1)(a) and (d), which state:

              In determining the best interest of a child at a hearing held pursuant

       to [R.C. 2151.414(A)] or for the purposes of [R.C. 2151.353(A)(4) or (5)]

       or [R.C. 2151.415(C)], the court shall consider all relevant factors,

       including, but not limited to, the following:

              (a) The interaction and interrelationship of a child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child.

              ***

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency.

       {¶ 49} The juvenile court found, pursuant to R.C. 2151.414(D)(1)(a), by clear and

convincing evidence May.R. and Mak.R. thrive in their foster caregiver placements

because they “finally experienced some stability. These are young children who have

spent a significant portion of their lives in substitute care.” The record shows the

children had been removed from appellant’s home for at least 466 days.




22.
       {¶ 50} The record shows appellant-mother testified it was in the children’s best

interests for her to have permanent custody, and appellant-father testified it was in the

children’s best interests for him to have permanent custody. Each argued they loved the

children and would never hurt them. In addition, the caseworker and the guardian ad

litem each testified it was in the children’s best interests for permanent custody to be

awarded to appellee. These witnesses testified that since appellants were unable to

follow their individualized case plans and manage their lives, appellants could not also

meet the needs of the two small children, who would be entirely dependent on appellants.

       {¶ 51} Although the juvenile court’s finding under R.C. 2151.414(D)(1)(a)

satisfied the requirements of R.C. 2151.414(D)(1), the court made further findings in the

record by clear and convincing evidence pursuant to R.C. 2151.414(D)(1)(d). We will

not disturb those findings. We find there was some competent, credible evidence by

which the juvenile court could form a firm belief as to the second prong of a permanent

custody determination.

       {¶ 52} We do not find the juvenile court clearly lost its way to create such a

manifest miscarriage of justice as to require reversal of the judgment regarding the

permanent custody of May.R. and Mak.R.

       {¶ 53} Appellant-father’s second assignment of error and appellant-mother’s

second assignment of error are not well-taken.




23.
                                     III. Plain Error

       {¶ 54} In support of her third assignment of error, appellant-mother argues the

juvenile court committed plain error by relying on testimonial evidence suggesting

appellant-mother divorce appellant-father for reunification purposes. Appellant-mother

argued testimony by the caseworkers and the guardian ad litem indicated appellant-

mother’s “indecisiveness about staying with father.” Appellant-mother argued “she

clearly received the message that if she would leave father, she would improve her

chances of reunification with the children.” Appellant-mother concluded that such

suggestion of divorce “as a solution to * * * neglect * * * cases” is contrary to the public

policy to sustain marriages.

       {¶ 55} In response, appellee argues the juvenile court did not commit plain error.

Appellee argues both appellants raised with the guardian ad litem and the caseworker

their separate concerns about the other spouse. Appellant-mother said appellant-father

was “not good for her and that [she] should not be with him,” and appellant-father

discussed leaving appellant-mother because of her mental health issues. The guardian

ad litem testified “each parent should independently work on their case plan services,

rather than focusing on marital qualms” because “reunification with their children had

urgency and a distinct timeline.” Appellee argues no evidence in the record mentions

divorce.

       {¶ 56} We review appellant-mother’s claim of plain error with utmost caution.

Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121, 679 N.E.2d 1099 (1997).




24.
               In appeals of civil cases, the plain error doctrine is not favored and

       may be applied only in the extremely rare case involving exceptional

       circumstances where error, to which no objection was made at the trial

       court, seriously affects the basic fairness, integrity, or public reputation of

       the judicial process, thereby challenging the legitimacy of the underlying

       judicial process itself.

Id., at syllabus. The party asserting plain error has the burden of proving the error

affected the outcome of the proceeding, i.e., that appellee would not have been granted

permanent custody of the children but for the error. State v. Morgan, 153 Ohio St. 3d
196, 2017-Ohio-7565, 103 N.E.3d 784, ¶ 52.

       {¶ 57} In support of this assignment of error, appellant-mother points to her direct

examination regarding her housing situation during the pendency of this case. She

testified, “I was told if I went to the shelter and tried to get housing on my own, that I

would get a six-month extension, and someone would put in for a six-month extension.

They’ve been trying to get me and my husband to leave each other since day one, telling

us it’s a race to the finish line.” She then described her departures from her various

housing situations as being motivated either by irritation at strict rules in shelters,

evictions by landlords or transportation difficulties, not because of pressures to divorce

her husband.




25.
       {¶ 58} The caseworker testified, “I’ve consistently told her I am not going to tell

her to leave him or to stay, that is up to her.” According to the caseworker, appellant-

mother and appellant-father separately raised the issue of their problematic marriage:

              From the beginning of this case, I can remember the first few visits

       [appellant-mother] mentioned not being able to say things in front of him.

       But moving forward it has been consistent up and down of whether she was

       going to stay with him or that she was going to leave. On the other end of

       that, [appellant-father] has also mentioned that, you know, him being alone

       might be best or that, you know, he has concerning (sic.) behaviors for

       [appellant-mother] as well. * * * He has stated to me, I believe it was in

       December, that he * * * and I quote him saying, “lost in the sauce” for

       [appellant-mother]. And that’s when he mentioned that perhaps it’s better

       for him to be alone at that time. And he also mentioned that there’s been an

       incident of her accusing him of cheating and sniffing his crotch at that time.

       So I think it’s been a constant up and down with them as well as the

       housing situation. It’s never been clear if [appellant-mother] is with

       [appellant-father] or if she is not with [him].

       {¶ 59} The guardian ad litem testified that appellant-mother “has said I can’t be

with my husband, he’s not good for me, and then she goes back to him. There’s been at

least two police phone calls regarding domestic violence involving mom either as a

victim or as a perpetrator of it. * * * [T]o me, the issues that caused this case to be




26.
brought into the court still exist today.” The guardian ad litem further testified, “With

mom I’ve had many conversations with her about how I don’t believe that dad is good for

her mental health because he spirals, she spirals. But she has chosen to stay with him,

which is her choice, and that is fine but I do not see the progress being made that I think

she can make on her own.”

       {¶ 60} Contrary to appellant-mother’s claims, we do not find any witnesses

advocated appellant-mother divorce appellant-father as a means of reunification of the

children. Both the caseworker and the guardian ad litem lauded appellants’ efforts to

engage a marriage counselor, but no appointment was scheduled at the time of the

hearing. In addition, the trial court’s judgment entry made no finding of fact in reliance

on any inference of appellant-mother divorcing appellant-father.

       {¶ 61} We reviewed the entire record and do not find appellant-mother met her

burden demonstrating plain error existed in this case making this the exceptional

circumstance. We do not find the juvenile court’s decision granting permanent custody

of May.R. and Mak.R. to appellee was in reliance on the appellants divorcing each other.

       {¶ 62} Appellant-mother’s third assignment of error is not well-taken.

       {¶ 63} On consideration whereof, we find the judgment of the juvenile court

terminating appellants’ parental rights and granting permanent custody of May.R. and

Mak.R. to appellee was supported by clear and convincing evidence. The judgment of




27.
the Lucas County Court of Common Pleas, Juvenile Division, is affirmed. Appellants are

ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, P.J.
                                               _______________________________
Gene A. Zmuda, J.                                          JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




28.